      Case 3:19-cv-00873-CRS Document 1 Filed 11/27/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE
                                 (FILED ELECTRONICALLY)


CIVIL ACTION NO. ________________________
                  3:19-cv-873-CRS

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

CHRISTOPHER L. KELLEY                                                               DEFENDANTS
6903 Third Street
Westport, KY 40077

ERIN D. KELLEY
925 Shiloh Rd. SE
Corydon, IN 47112

                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is an in rem mortgage foreclosure action brought by the United States of

America on behalf of its agency, the United States Department of Agriculture Rural Housing

Service also known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on June

26, 2007 by Defendants Christopher L. Kelley and Erin D. Kelley (“the Borrowers”). The

principal amount of the Note was $119,500.00, bearing interest at the rate of 5.875 percent per

annum, and payable in monthly installments as specified in the Note. A copy of the Note is

attached as Exhibit A and incorporated by reference as if set forth fully herein.

         4.     The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

June 26, 2007, in Mortgage Book 1644, Page 544, in the Office of the Clerk of Oldham County,
   Case 3:19-cv-00873-CRS Document 1 Filed 11/27/19 Page 2 of 5 PageID #: 2




Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 6903 Third

Street, Westport, Oldham County, Kentucky (the “Property”) and described in more detail in the

Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference as if

set forth fully herein.

        5.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      On or about April 4, 2016, the Borrowers, for value, executed and delivered to

RHS a Reamortization Agreement which modified the terms of the original Note. A copy is

attached as Exhibit D. Under the Agreement, the Borrowers agreed that the outstanding balance

of the Note was $113,000.63 and further agreed to repay the Note in monthly installments of

$729.31 until the principal and interest were paid.

        7.      On July 30, 2018, Christopher L. Kelley filed a Chapter 7 bankruptcy petition in

the Bankruptcy Court for the Western District of Kentucky, Case No. 18-32308. The

Bankruptcy Court entered an order discharging Christopher L. Kelley on October 30, 2018. As a

result, the United States does not seek to impose personal liability against Christopher L. Kelley

for the debt existing under the Note, Mortgage, Reamortization Agreement and Subsidy

Agreement through this foreclosure action.

        8.      On August 10, 2018, Erin D. Kelley filed a Chapter 7 bankruptcy petition in the

Bankruptcy Court for the Southern District of Indiana, Case No. 18-91183. The Bankruptcy

Court entered an order discharging Erin D. Kelley on November 20, 2018. As a result, the

United States does not seek to impose personal liability against Erin D. Kelley for the debt
                                                 2
   Case 3:19-cv-00873-CRS Document 1 Filed 11/27/19 Page 3 of 5 PageID #: 3




existing under the Note, Mortgage, Reamortization Agreement and Subsidy Agreement through

this foreclosure action.

       9.      The Borrowers have defaulted on the Note, Mortgage and Reamortization

Agreement by failing to make payments when due.

       10.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrowers of the default and acceleration of the loan.

       11.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       12.     The unpaid principal balance on the Note is $108,495.98 with accrued interest of

$14,809.03 through October 22, 2019 with a total subsidy granted of $9,916.32, escrow expenses

of $1,467.06, late charges in the amount of $700.08, and fees assessed of $6,475.45, for a total

unpaid balance of $141,863.92 as of October 22, 2019. Interest is accruing on the unpaid

principal balance at the rate of $18.4782 per day after October 22, 2019.

       13.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       14.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      In rem judgment against the interests of the Borrowers in the Property in the

principal amount of $108,495.98, plus $14,809.03 in interest as of October 22, 2019, and

$9,916.32 for reimbursement of interest credits, escrow expenses of $1,467.06, late charges in
                                                 3
   Case 3:19-cv-00873-CRS Document 1 Filed 11/27/19 Page 4 of 5 PageID #: 4




the amount of $700.08, and fees assessed of $6,475.45, for a total unpaid balance due of

$141,863.92 as of October 22, 2019, with interest accruing at the daily rate of $18.4782 from

October 22, 2019, until the date of entry of judgment, and interest thereafter according to law,

plus any additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.




                                                   4
Case 3:19-cv-00873-CRS Document 1 Filed 11/27/19 Page 5 of 5 PageID #: 5




                                 UNITED STATES OF AMERICA

                                 RUSSELL M. COLEMAN
                                 United States Attorney


                                 s/ William F. Campbell
                                 William F. Campbell
                                 Katherine A. Bell
                                 Assistant United States Attorneys
                                 717 West Broadway
                                 Louisville, Kentucky 40202
                                 Phone: 502/582-5911
                                 Fax: 502/625-7110
                                 bill.campbell@usdoj.gov
                                 Katherine.bell@usdoj.gov




                                    5
             Case 3:19-cv-00873-CRS Document 1-1 Filed 11/27/19 Page 1 of 3 PageID #: 6

06/29/2007               01:15             5028452005                                               USDA RD                                                                 PAGE         03/35
                                                                                                                                                            -r-·r'i...,'1_1;,.j u-irv:....:i ... tfl..ur..)

    Farm RO 1940-16                                                                                                                                    Farm Approved
    (Rev. 7-05)                                                                                                                                        0MB No. 057S.0172
                                                             UNITED STATES DEPARTMENT OP AGRICULTURE
                                                                              RURAL HOUSING SERVIC~


                                                                             PROMISSORY NOTE
    Type of Loan           SECTION $02                                                                                                                SATISFIED
                           -----------                                                                                          This _ _ _ day of             .             ,20 ·-·- -
     Lo~ n No.                                                                                                                   United States of America
                                                                                                                                 Sy: -      ··· -- - - - -
    Date:               o6 /   26               20 _0_7_ __                                                                     Title; _ _ _ __ _ - - - - -·
                                                                                                                                USDA, Rural Housing Services
     6.903 Third St ree·t
                                                                                 (F'roperty Address)
     Westport                                                                  , Oldham                                    _K_Y_ _,,,.,....,...,---- -
                               (City or Town)                                                  (CouMy)                              ($tale)

   BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
   StatE!s of America, acting through the Rur~I Housing Service (and its successors) ("Government") $...u.i_, .soo . oo
   (this amount is called "principar<}, plus interest.
   INTEREST. Interest will be charged on the unpiid principal until the full amount of the principal has been paid. I will pay
   interest at a yearly rate of    s . 6750    %. The interest rate reql.llred by this section is the rate I wlll pay both befor&
   and after any default described below.

    PAYMENTS. I agree lo pay principal and interest using one of two alternatives indicated below;

       I. Principal and Interest payments shall be temporarily deferred. The interest accrued to                   ,_
   shall be added to the principal. The new principal and later accrued interest shall be payable In  3 96 regular amorli~ed
   installments on the date indicated in the box. below. I authorize the Government to enter the amount of such new principal
   here:$                        , and lhe amount of such regular Installments In the box below when such amovnts have bet:!n
   determined. I agree to pay prlncipal and interest in installments as indicated in the box below.

        II. Payments shall not be deferred. I agree lo pay princ:ipal and interest in                                     ___
                                                                                                                            3..._9.._15_ _     Installments as indicate'tf in
   the box below.
   I will pay principal and interest by making a paymenl every rnonth.
   I will make my monthly payment on the -~6th day of each month beginning on                                    July 26           , 2007 and
   continuing tor -1.& months. I will ~ke these payments every month until I have paid all of the principBI and Interest
   and any olher cha,ge$ described below that r may owe under this note. My monthly payments will be applied to interest
   before principal. If on      June 26                          , rn ,  I still owe amounts under this note, I will pay those amounts In full on
   that dale, which is called the ''maturity date."
   My monthly payment will be $ ...,,6,_,_B,...3u.,..,_9_....J_ _ _ _-..c I will make my monthly payment at the poa t: o.f.f -\ r'A   ,M.,....,.,"'                D


   noted on my billing s.t;.,..a.,.t.,..e.wm,..e.,,n_,.t_ _ _ _ ______ or a different place if required by the Government.

  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced ~lance of the loan will be advanced at my request provided the Government agrees lo the advance. The
  Govemrnent mvst make the advance provided the advance is requested for an authorized purpo$e. Interest shall
  accrue on the amount of each advance beginning on the dale of the advance as shown in the Record of Advances
  below. t authorize the Government to Mier the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record o'f Advances.


   HOUSING ACT OF 1949. This promissory note is rnade pursuant to tltle V of the Housing Act ot 1949. It is for the type
   of loan indicated in the "Type of Loan" block at lhe top of this note. Thi$ note shall be subject to the present regulations
   of the Govemment :and to its future regulation5 not inconsistent with the express provlsion:s of this note.

According to lho Paperwork. Ttcduc1Jon Aot of l 993 , M p•mn~ arc req\lircd 10 rc~p,;,nd lo a colla,ccion of informaH,m 11nfoss it di'fllayi a vnli,l ()Ml'J ~ontrol
nwnbr:r. The valid OMO ~onlrol numbor for rlti~ in rormation callactinn 1~ 0575--01       n.
                                                                                        The lime required ltJ C(IJTlplctc thh informalian coUcclion is c11im~1c,I It,
11vcrayc 15 minnt~ per respon~c. inchltllng lhi: time for n,vi=l11g i11struttiom, !e31chh1g c11is1ing date. !ourcc9, IJ,'1fl)erin g and 11111lntaining the <"1111, nDcdcd, Rnd
c<1,np),:tin11 and n:vicwing the colleclion of infa:rmnlion.

                                                                                               1

                                                                                                                                                                                    GOVERNMENT
                                                                                                                                                                                      EXHIBIT
                                                                                                                                                                                             A
        Case 3:19-cv-00873-CRS Document 1-1 Filed 11/27/19 Page 2 of 3 PageID #: 7

                            5028452005                              USDA RD                                          PAGE        04/35
06/29/2007     01:15



                                                                                                      Account#

  LATE CHARGES. If ltle Government has not received the full amount of any monthly payment by the end of           l5 days
  after the date 11 Is due, I will pay a late charge. The amount of the charge wlll be        4        percent of my overdue
  payment of principal and Interest. I will pay lhis charge promptly, but only once for each late payment.

  BORROWER'S RIGHT TO PREPAY, I have the right lo make payments of principal at any lime before they are due.
  A payment of prlnc:ipal only is known as a "prepayment." When I make a prepayment, I will tell the Government In
  writing that I am making a prepayment.

 r may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will u$e
 all of my prepayme.n ts to reduce the amount of principal that I owe und$T this Note. If I make a partial prepayment, there
 will be no changes In the due date or in the amount of my monthly payment unless the Government agrees in writing to
 those changes. Prepayments will be applied to my loan In accordance with the Government's regulations and
 accounting procedures In effect on the date of receipt of the payment.

 ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this nob:1 without my
 consent. If the Government assigns the note I will make my payments to the assignee of the note and in such oase
 the term "Government" will mean the assignee.

 CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
 from other so urces at reasonable rates and terms for the purposes for which the Government is giving me this loan.

 USE CERTIFICATION. I certify to the Government that the fund$ I am borrowing from the Govemment will only be
 used for purposes authorized by the Government.

 LEASE OR SALE OF PROP!;RTY. If the property constructed, Improved, purcha$ed, or refinanced with lh ls loan is (1)
 leased or rented with an option to purchase, (2) leased or rEJf'lted without option to purchase for 3 years or longer, or (3)
 i$ sold or title is otherwise conveyed, voluntarlly or involuntarily. the Government may al Its option declare the entire
 remaining unpaid balance of the loan immedialely due and payable. If this happians, I will have to immediately pay off
 the entire loan.

 REQUIREMENT TO REFINANCE WITH PRIVATE CREOIT. I agree lo periodically provide the Government with
 Information the Government requests about my flnanc!al situation. If the Government determines lhat I cen get e loan
 from a responsible cooperative or private credit source, such as a bank or a credll union, at reasonable rates and terms
 for slmllar purposes as this loar'I, at the Government's request, I will apply for and accept a loan in a sufficient amount to
 pay lhis note in full. This requlremenl does not apply to any CO$igner who signed this note pursuant to section 502 of the
 Housing Act of 1949 to compensate for my lack of repayment ability.
 SUBSIDY REPAYMENT AGREEMeNT. I agree to the repayment (recapture) of subsidy granted in the form of
 payment assistance uncler the GovE!rnmen!'s regulations.

 CREOIT SALE TO NONPROGRAM BORROWER, The provisions of the paragraphs entitled "Credit Elsewhere
 Certification" and "Requirement to Refinance with Private Credit" do not apply If this lo:ar'I Is classlfled as a
 nonprogram loan pursuant to section 502 oftt,e Housing Acl of 1949.

 DEFAULT. If I do not pay the full amount of each monthly payment on the date It is due, I will be in defi!lull. If I am in
 default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
 the Government may require me to immedlelely pay the full amount of the unpaid prlnclpal, all the 1ntE1rest that I owe, and
 any late charges. lr'lterest will continue to accrue on past due princ;Jpal and Interest even If, at a lln,e when I am In
 default, the Govetnment does not require me to pay lmmeqlately as described ir'I the preceding sentence, the Governmer'II
 will still have the right to do so tf I am in default at a later date. If the Oovetnment hes required me to Immediately pay in
 full as described above, the Government will have the right to be paid back by me for all of its costs and expenses In
 enforcing I.his promissory note to the extent not prohibited by applioable raw. T hose expenses include, for example,
 reasonable attorney's fees.




                                                                2
            Case 3:19-cv-00873-CRS Document 1-1 Filed 11/27/19 Page 3 of 3 PageID #: 8

                                                                                 USDA RD                                               PAGE   05/35
06/29/2007          01:15           5028452005



                                                                                                                     Account#

    NOTICES. Unless; appllcable law requires a different method, any notice that must be given to me under this note will be
    given by dt!ilivering it or by mailing it by first class rnail to me at the property address listed above or at a different address if
    J give Iha Government a notice of my dlff'erer'lt address. Any notice that must be given to the Government Will be given by
    mailing ii by first das$ meil to the Government at..Y.§.E.A Rural I:loueing servj,ce, c/o Cus tomer Service Br.-.anch
     Post Offi<:e Box 66889. St. Louis. f:lO 63 J 66                             , or at a different address if I am glwn a notice of that
    different address.

    06LIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
    personally obligated to keep all of the promises made in this note, Including the promise to pay the full amount owed.
    Any person who Is a guarantor, surely, or endorser of this note is also obligated to do these things. The Government
    may enforce its rights under this note against each person individually or agiainst all of us together . This means that any
    one of us may be required to pay alt of the amounts owed under this note . The term "Borrower' shall refer to each
    person signing this note.

  WAIVERS. I and any other person who has obligatio,is under this note waive the tights or presentment and notice of
  dishonor. "Presentmenr' means the rlghl to require the Government to demand payment of amo1.1nt.s duEt. "Notice of
  dishonor" means Iha right to require the Government to give notice to other persons that amounts due have not been paid.

  WARNING: Failure to fully di8close accurate and truthful financial Information in oonnectlon with my loan
  application may result in the termination of program assistance currently being rl!ceived, and the denial of
  future federal aulstance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                           L~1L.,,JJ.fi;&:e~,\,,f.\:tti====-- Seal
 --1...(JiL-.......:-~·~ ,,~
                         Borrower Ch~istopher L Kelley
                                                                             &;A          i), YuJ1w,
                                                                                           Borrower          Erin   ol Kell~y
                                                                                                                                Seal



 - - - - - - - - - - - --                          -   -           Seal      - - - - --    - - - --              - - --         Seal
                         Borrower                                                          Borrower




I                                                           RECORD OF ADVANCES                                                                 I
           AMOUNT                      DATE                         AMOUNT         DATE               AMOUNT                       OATE
 II\ .t                                                     I H)   II(                       It t.~\ s
 12) 'I:                                                    (9) S                            1(16) li
 rn S                                                      r!O \$                            11 l 7 ) S:
 14) S                                                     (11 ) s                           1   (18) .'I:
 rsi s                                                     l L2) !;                          ill9) S
(/i) $                                                     I 13) i                           i(20) 1
  7)   s                                                   (14) S                            (21) S

                                                                                            TOTAL            $                                I




                                                                             3
         Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 1 of 7 PageID #: 9

                                                                                    USDA RD                                           PAGE      05 / 35
05/29/2007       01:15          5028452005




                                                         [Spoco i>bcw Thi, Line Por 11-dlftA DIii•)
 Form RP 3S50•14 KY                                                                                                        FQtm Approved
 {Rev. 12.0$)                                                                                                              0MB No. 057S-Ol 72
                                                 United States Department of Agriculture
                                                         Rural Housing Service
                                              MORTGAGE FOR KENTUCKY
 THIS MORTGAGE ("Security Instrument") is made on June 26    , 2007 . (DRtaJ
             Christopher L. Kelley and Erin D, Kelley, husband and wife
 The mortgagor is
                                                                                                                                  ("BOIT(I\Yer").
 Thill Security ln$U'\IJ\1cnt is given to the United Srates of America .icUng through the RutBI Housing Service or successor agency, United
 Stales Department of Agriculture ("Lender''), whose address is Rural Housing Service, c/o Ccnt.rali1.tid Soivicing Cenl(r United St~es
 Doparunent of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
 Borrower !s htclebted lo Lender under the following pro1\'lissory noios and/or assumption agreement., (herein collectively called "Note")
 which have been ex.eouted or assumed by Borrower and which provide fur monthly payme.nts with the full debt, if not paid carlier, due Md
 payable on tho maturity dRtc::

 Date of]ns9:Yment                                  &incipal a.mount                                  Maturity Oats;
     June 26, 2007                                 $119,500 .oo                                       June 26, 2040
 This Security Instrument secures to Lend~: (a) ihc n:poyment o( lhe debt evidenced by th.e Note, witb lntcn:st, and all renewals,
 extensions and moditicl\tions of the Note; (b) tllc payment of aU other sums, with interest, advanced under pnragtaph 7 to protect the
 propeny covered by this Security l0$trumcnt; (c) the pcrformancc ofacmowcr's covenants and agreements under th is Security Instrument
 o.nd the Noto, and (d) the recapture of any payment assistance and subsidy which may be granted to the Borrower by the Lender pursuanr to
 42 U.S.C. §§ 1472(g) or 1490a. For this pun,osc, Borrowec does hereby mortgage, grant, and convey to Lender the following described
 property located in 1hc County of Oldham
                                                              , State of Kentucky
     See attached description and reference.

 which has tile addres!; of    6903 Third Street                                                                Westport
                               4fl077               (StRCI]                                                     {CiLyJ
  Kentucky                     [tll'J               ("Property Address");




 Aacord(ng tn the Paperwork Retkction Act of 1995, no per.soH.t ore r19uiri,d to respond to a cnll~cllon of i,if()r1t1atio11 unless ii displays a
 valid OMIJ t:ontrol numbe,., TM valid 0MB control number far this infortnJJffon oollecJion Is OS75-0172. '11,e time required tf) comp/ere
 rhi11 v,fermatlo,i collS1Jtion is utimated to average I 5 mtnz,tes per re~po"3e, Including the lime for reviewing i,rstructicms, searcliing
 e;ICfsting data sourc,u, gatheri1111 and maintaining the data ,reeded, and complell'flg and l"el!iewing the co/lectioh ofi,uormalion.
                                                                                                                                    Page 1 of6

                                                                                                                                             GOVERNMENT
                                                                                                                                               EXHIBIT
                                                                                                                                                    B
        Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 2 of 7 PageID #: 10

                              5028452005                                 USDA RD                                              PAGE      07/35
05/29/2007       01:15




      TOGETiiER WltH all tl1e {mproveme.nts now or hereafter erec~d on the property, and all easements, appurtenances,
  and fixtures which now or hereafter are a part of the property. All replacements and additions shall also be covered by this
  Security Instrument. All of the foregoing is ref£rred to in this Security Instrument a9 tho "Pl'()perty."
       BORROWER COVENANTS that Bonowe.r is lawfully seJsed of the estate heroby conveyed and has the right to grant
  and convey the Property and that 1he Property is unencumbered, except for encumbrances of record. Borrower warrants and
  will defend ~eneraJfy the title to tbe Property against all claims and demands, subject to any encumbrances of record.
       THIS SECURITY INSTRUMENT combines uniform covenants for national 11se and non-uniform covenants with limited
  variations by jurisdiction to constitute a uniform security instrument covering real property.
       UNIFORM COVENANTS. Borrower and Lender covenant and agree as follow$:
       l. Payment of Principal and lnterest; Prepayment and Late Charges. Borrower shall promptly pay when due the
  principal of and interest on the debt e\oidenced by the Note and any prepayment and late charges due under the Note.
      2. Fuods for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
  Lender on the day monthly payments are due under the Note, until the Note Is paid in full, a sum {"Funds") for: (a) yeirly
  ta,ces and ~ses9mcnts which may attain priority over 1his Security Instrument as a lien on the Property; (b) yearly leasehold
  payments or grovnd rent~ on the Property, if any; ~c) yearly hai.ard or property insurance premiums; and (d) yearly flood
  insurance premiums, if any. These items are called 'Escrow Hems." Lender may, at any time, collect and hold Punds In an
  amount not to exceed the maximum amount a lender for a federally related mortgage loan may require For Borrower's escrow
  accour1t under the federal Real Estate Settlement Procedures Act of 1974 8$ amended from time to time, 12 U.S.C. § 260 I et
  seq. ("RESP A"), lu1less another law or federal regulation that applies to the Funds sets a lesser amount. lfso Lender may, at
  any time, collect and hold Funds in an amount not to exceed the le~ser 11mowt1. Lender may estimate tl1e amo1tnt of Funds due
  on the basis o( current data and reasonable e~limatcs of expenditures of future Escrow Items or otherwise in accordance with
  a-pplicable law.
         The funds shall be I,eld by a federal agency (including Lender) or in an Institution whose deposits are insured by a
  federal agency, instrumentality, or entity. r.. ender shall apply the Funds to pay the Escrow Items. Lender may not charge
  Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Hems, unless
  Lender pays Borrower interest on the Funds and applicable law permits Lender to make S1Jch a charge. How,.wer, Lender may
  require Borrower to pay a one-time charge for an independent real estate tax reporting service used by Lender in connection
   witl1 this loan, unless applicable law provides otherwise. Unless an agreement is made or applicable law requlrcs Interest to
  be paid, Lender sl1all not be required to pay Sorrower any interest or earnings on the Funds. 'Borrower and Lender may agree
  in writing, however, tl,at intorcst shall be p11id on the Funds. Lender shall give to Borrower, without charge, an annual
  accou11tlng of the Funds, showing credits and debits to the Funds and the purpose for which each debit to the Fonds was
  made. The Funds are pledged as additional security for an sums secured by tbis Security lllitrument.
         If the Funds held by Lender exceed the amounts pennitted lo be held by applicable law, Lender shall account to
   Borrower for the excess funds in accordance with the requirements of applicable law. lf the amount of the Funds held by
   Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in such
  case Borrower shall pay to Lender the amount nccessacy to make up the deficiency. Borrower shall rnake up the deficiency In
   no more tlum twelve monthly payments, at Lender's sole discretion.
         Upon payment In full of all sums secured by this Security Instrument, Lender shall promptly refund to Botrower any
   Funds held by Lender. If Lender shall acquire or sell the Property after acceleration c.1nder paragraph 22 tender, prior to the
   acqulsllton or sale of the {>roperty, shall apply any F'u(lds held by r..•ender al the time of aoquisitiot\ or sale as a credit against
   the sums secured by this Security Instrument
         3. Application or Payments. Unless applicable law or Lender's regulations provide otherwise, all payments received by
                                                 af
   Lender under parngraph:s 1 and 2 shall be plied in the following order of priority: (.I) to ad~nces for the pte$ervatlon or
   protection of the Property or en&m:ement o this lien; (2) to accrued Interest due under the Note; (3) to principol due under
   the Note; (4) to amounts required for che escrow items under paragrapb 2; (5) to late charges and other fees and charges.
         4. Charges; Liem1. Borrower s\lall pay all taxes, assessments, charges, fines and impcsitions attributable to the Property
   which may attain priority over this Security Instrument, and leasehold payments or ground rents i( any. Borrower shall pay
   Uiese obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower shall p~y them on ume
   diret':tly to the person owed payment. Borrower shall promptly furnish to Lender all notices of amounts to be paid under this
   paragraph. If Borrower makes these payments directly, S-orrower shalt promptly furnish to Lender receipts evidencing the
   payments.
         Borrower shall promptly discharge any lien which has priority over this Security tnstrumcnt unless Lender has agreed In
   writing to such Hen or Borrower: (a) agrees in Writi:ng ro the payment of the obligation secured by the lien in a manner
   acceptable to Lender; (b) oontests in good faith the lien by, or defends against enforcement of the lion in, legal proceedings
   which in the Lender's opinion, operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien an
   agreement satisfactocy to Lender subordinating tho lien to this Security Tnstrumcnt. If lender derermines that any part of the
   Property is subject to a lien which ma;y atta.in pri<>rity over· this Security Jnstniment, Lender may give Borrower a notice

                                                                                                                    Page2 of6
        Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 3 of 7 PageID #: 11

                                                                     USDA RD                                           PAGE     08/35
06/29/2007      01:15        5028452005




  identifying the lien. Borrower shalt satisfy the lien or take one or more of the actions set forth above within ten (10) days of
  the giving of notice.
         Bonower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of Lender,
  and pay or reimburse Lender for all of Lender's tees cost!!, and expenses In connection with any full or partial release or
  subordination of this instrument or any other transac1ion affecting the property.
         5. Hazard or Property lnsurance. Borrower shall keep the improvements now existlng or hereafter erected on the
  Property insured against loss by fire , haz.ards included within the term "exte.nded covers.~e" and any other hazards, including
  floods or flooding, for which Lender requires insurance. This insurance shall be mi.untamed in the amounu ~d for the
  periods that 1,.ender requires. The insurer providing the insurance shall be chosen by Bonower subject to Lender's approval
  which shall not be unre~onably withheld. tfl3orrower fails to maintain coverage described above, ar Lender's option Lender
  may obtain coverage to protect Lender's rights in the ProJ)erty pursuant to paragraph 7.
         All Insurance policies and renewals shaJJ be in a forn,, .icceptable to Lender and shall include a standard mortgagee
  clause. Lender shall ha~ the rl~t to hold the pol1ci8:5 and renewals. lf Lender requiies, Borrow~r shall prompt\y give to
  Lender all recelpt.9 of paid premrums and renewal notacos. In th.e event of loss, Borrower shall give prompt nonce to the
  insurance carrier and Lender. Lender may make proof of loss If not made p10mptly by Sorrower.
         Unless Lender and Borrower otherwise agree In writing, insurance proceeds shall be applied to restoration or repair of
  the Property damaged, If the restoration or repak is economfcally feasible and Lender's security is not lessened. If the
  restoration ot repair is ,,ot economically feasible or Lender's security would be lessened, the insurance/rocecds shall be
  applied to the sums secured by this Security Instrument, whether or not then duo with any excess pai to Borrower. If
  Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the Insurance carrier
  h.as offered to settle a claim then Lender may collect the Insurance proceeds. Lender may use the proceeds to repair or
  restore the Property or to pay swns secured by this Security 'Instrument, whether or not then due. The thirty (30) day period
  will begin when the notice is given.
         Unlass Lender and Borrower otherwise agree in writing, any appllcatlon of proceeds to principal sllP.U not extend or
  postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amowit of the payments. If
  after e.ccclcratton the Property is eequ,red by Lender, Borrower's right to any insurance policies and pr<1ceeds resulting from
  damage to the Pr(!perty prior to the acquisition shall pa!iS to Lender to the extent of the sums secured by this Security
  Tn$trument immediately prior to the acquisition.
         6. l'rescrvatior,, Maintenance, and J.>rotcctlon or the Property; Borrower's Loan Application i Leaseholds.
   Borrower shall not destroy, d1:1mage or Impair the Property, 31low the Property to deteriorate, or commit waste on the
  Property. Borrower shall maintain the improvements in good repair 111\d make repairs required by lender. Borrower shall
  comply with all laws, ordinances and regulations affecting the Property. Borrowi,r shall be in default if any forfeiture action
  or proceeding whether civil or criminal, is begun that in Lender's ~ood faith judgment could result in forfeiture of the
  Property or othcrwi,e moterlally impair the lien cr.:ated by this Security Jnsr.rument or Lender's sec1.1rity interest Borrower
  may cure such a default by causing the action or pl.'oceeding to be dlsmis$ed with a ruling that, ln Lender's good faith
  detenninatior; precludes forfeiture of the Borrower's interest in the Proper.ty or other materia1 impairment of the Hen created
  by this Security Instrument or Lender's security interest. Borrower shall also be in default if Borrower, during the loan
   application rrocess, gave materially nilse or inaccurate information or statements to Lender (or failed to provide Lender with
   MY materia information) In connection with the loan evidenced by the Noto. lf this Securlty Instrument is on a leasehold
   Borrower 11hall comply with all the provisions of the lease. lf Borrower acquires fee title to the Property, lhe leasehold and
  tbe fee title shall not merge unless Lender agrees to the merger in writing.
         7. Protection of Lender's Rights in the Property . If Borrower fails to perfonn the covennnts and agreements
  contained in this Security Jnstroment, or there is a legal proceeding that may significantly affect Lender's rights in the
   Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce .h1ws or regulations) then
   Lender may do and pay for whatever ls necessary to protect the value of the Property and Lender's rights in tbe Property.
   Lender', actions may include paying any sums secured by a lien which has priority over this Security Tnstrument, appeanng in
   court, paying reasonable attorney.s' fees and entering on the Property to make rcpaini. Although Lender may tak:e action under
   this paragraph 7, Lender Is not required to do so.
         Any amounts disbursed by Lender under this paragra~h 7 shall becomo additional debt of Borrower secured by this
   Securh.y Iltstn,mcnt. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear interest from the
   date of disbursem.ent at the Note rate and shall be payable, with interest, upon notice from Le"der to Borrower requesting
   payment
         8. Refinancing. lf at any time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
   c;ooperatlve or private credit soutce, at reasonable rate$ and terrns for loans for similar purposes, Borrower will. upon the
   Lender's request, apply for and accept such loan In sufficient a.mount to pay the note and an,y Indebtedness sccw-ed hereby in
   full.
         9. Inspection. Lender or its .\Jent may make reasonable entries upon Md inspections of the PropeJfy. Lendct shall give
  Borrower notice at the time of or prior to an inspection specifying reasonable cause for the iospectlon.
         10. Condemnatio11. The prO<:eeds of any award or claim .for damages, direct or con:;equential 1 in connection with any
  condem11ation or other taking of any pa.rt of the Property, or for conveyance in lieu of condemnation, are hereby assigned and

                                                                                                              Page 3 of6
       Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 4 of 7 PageID #: 12

                             5028452005                                USDA RD                                             PAGE     09/35
06/29/2007      01:15




 shall be paid to Lender. [n the event of a total taking of the Property, the proceeds shall be applied to the sums secured by
 this Security Instrument, whether or not then due, with any excess paid to Borrower. In the event of a pllltial taking of the
 Property in. which the fair market value of the Property tnunediately before the taking is equal to or greater than the amount of
 the swns secured by this Security Instrument immediately before the taklng, unless '8orrower and Lender otherwise agree in
 writin&, the sums s~eured by this Security Instrument shall be reduced by the amount of the proceeds multiplied by the
 followmg ft'action: (a) the total amount of the sums secured Immediately before the taking, divided by (b) the fair market
 value of the Property immediately before the taking. Any balance shat I be paid to Borrower. In the event of a partial t.aklng
 of the Ptoperty in which the fair market value of the Property immediately before the taking is less than the amount of the
 sums secured hereby lmmediately before the taking, un]ess Borrower and . Lender otherwise agree in writing or unless
 applicable law otherwise provides, the proceeds shall be applied to the sums ~ccured by this Security Instrument whether or
 not the sum~ arc then due.
       Tfthe Property is abandoned by Borrower, or if, after notice by Lender to 13orrower that the condem11or offers to malre an
 award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the date the notice is
 given, Lef'lder ls authorized to collect and apply the prQceeds, at its option, either to restoration or repair oftf\e Property or to
 the sums secured by this SEicurity Instrument, whether or not then due. Unless Lender and Borrower otherwise agree in
 writing, any application of proceeds to principal shall not extend or postpone the due date of the montltly payment~ referred to
  in pllfagraphs I and 2 or change the amow,t of such paymenrs.
       11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sum$ secured by this Security Instrument granted by Lender to Borrower and any
 successor in Interest of Borrower sh.all not operate to release the liability of the original Borrower or Borrower's successors in
  interest. Lender shal1 hot be required to commence proceedings against any successor ill interest or refuse to extend lime for
 payment or otherwise modify amortjzation of the sums secured by this Securll)· {nstnunent by reason ofuny demlllld made by
 the original Borrower or Borrower's successors In interest. Any forbearance by Lender in exercising any right or remedy shall
  not be a waiver of or preclude the exercise of any right or remedy.
       12. Socce"ors a11d Assigns Bound; Joint a11d Several Liability; Co•9igners. The covenants and 11.greements of this
  Security Instrument 1;1hall blnd and benefit the successors and assigns of t..e11der and Borrower, 6Ubject to the provisions of
  paragraph 16. ao.rrower's covenants and agreem~nts shall be joint and several. Any Borrower who co-signs this Security
  [ns1rument but does not ex~ute the Nole: (a) Is co-signing this Security Instrument only to mortgage, grant and convey that
 'Borrower's interest ln the Ptoperty under the tenns of this Security Instrument; (b) is not personally obligated to pay the sums
  secured by this Security lnstmment; and (c) agrees that Lender and any other Botrower may agree to extend, modify, forbear
  or make any accommodations with regard to the tcnns of this Security T11strmnent or the Note wltbout th11t Borrower'$ consent.
       13. Notice,. Any notice to Borrower provided for in this Security lnstrument shall be given by delivering It or by
  mailing it by first class mail unless applicable law requires usc of another method. The notice shall bo directed to the
  Property Address or any other address aorrower designates by notice to Lender. Any notice to Lender shall be given by first
  class mail to Lender's address stated hereio or any other address Lender designates by notice 10 Borrower. Any notice
  provided for in ibis Security Instrument shall be deemed to bave been given to Borrower or Lender when given as provided in
  this paragraph.
        14. Governing Law; Seven1bi1ity, This Security Instrument shall be governed by federal law. In the event that any
  provision or clause of this Security lnstrumeJ)t or the Note confUcts with applicable law, such conflict shall not affect other
  provisions of this Security Instrument or the Note which can be given effect without the conflicting provision. To this eod the
  provisions of lhis Security ln:-trument and the Note are declBred 10 be severable. This instrument shall be subJeot to the
  present regulations of Lender, and to its future regulations not inconsistent with the express provisioris hereof. All powers and
  agencies granted in this im1trument arc coupled wirh an interest nnd are iqevoceblce by death or otherwise; and the rights and
  remedies provided in this instrument are cumulative to remedies provided by law.
       1S. Borrower'!! Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this Security
  Tnstnunent.
        16. Transfer or the Property or a Benencilll Interest in Borrower. Jf all or any pa11 of the Property or a.11,y interest ln
  it is leased for a tenn greater th.an three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
  interest in Borrower is sold or transferred and Bouower is not a natural person) without Lender's prior written consent,
  Lender may, at !IS option, require immediate payment in full of all sums secured by this Security Instrument.
        17, Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
  consent to do so (a) neither B01Tower nor anyone imthorb:ed to act for Borrower, will re.fu5e to negotiate for the sale or rental
  of lhe Property or will otherwise make unavailable or deny the Property to anyone because of race color, religion, sex,
  national origin, handfoap, age, or familial status, and (b) Borrower recognizes as illegal and hereby di!claims and will Ml
  comply with or llltcntpt to enforce any restrictive covenants on dwelling relallng to race, color, religion, sex, national origin,
  handicap, age or familial starus.
        18. Sale of Note; Change of Loan Senicer. The Note or a partial interest in the Note (toiether with this Security
  Instrument) may be sold one or more times without prior notioc 10 'Borrower. A sale may result m a ohange in the entity
  (known as the "Loan Scrvicef") that collects monthly payments due under the Note and this Security lnetn.1r111mt. There Rlso
  may be one or mo«: changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer,
  Borrower will be given wtitten notice of the change i.n accordauce with paragraph 13 above and applicable law. The notice

                                                                                                                 Page 4 of6
        Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 5 of 7 PageID #: 13

                              5028452005                              USDA RD                                             PAGE     10 /3 5
05 / 29 / 2007   01:15




  will state the name and address of the new Loan Servicer and the address to which payments should be made.
        19. Uniform Jrederal Non-Judicial Foreclosure. If a uniform federal non•judioial foreclosure law applicable to
  foreclosure of this security instrument is enacted. tender shall bave the option to foreclose this instrument i11 accordanct with
  such federal prooedure.
       20, Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release of any
  hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or storage on the
  Property of small quantities of hazardous substances that are generally recognized to be appropriate to normal residential uses
  and to maintenance of the Property. tlotTOwer shall not do, nor allow anyone else to do, anything aff~ting th~ Property that
  is in violation of any federal, state, or local environmental law or regulation.
       Bo1Tower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
  governmental or regulatory agency Qr private party involving th.e Property and any hazardous substance or environmental law
  or regulation of which Borrower bas actual knowledge. If Borrower learns, or is. notified by any govenunental ot regulatory
  authority, that any removal or other remedtatlon of any hazardous substance a,trecting the Property is nccesi,aty, BotTOwcr
  shall promptly take all necessary remedial actions In accordance with applicable environmental law and regulations.
        As used in this paragraph "hazardous substances" arc those substances defined as toxic or hazardous substilnces by
  environmental law and the following substances, gasoline, kerosene, other flammable or toxic petroleum products, toxic
  pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. As
  used in this paragraph, "environmental law" means federal laws and regulations and laws and regulations of the jurisdiction
  wbere the Property ls located that relate to health, safety or environmental protection.
        21. Cross CoU11teralrza.tion. Default bereunder shall constitute default under any other real estate security instrument
  held by Lender ;ind executed or assumed by Sorrower, and default under any other such. sci:utity instrument sha11 constitute
  default hereunder.
       NON,UNIFORM COVENANTS_ :Borrower and Lender further covenant and agree as follows:
       2l. SHOULD DEFAULT occuf in che perfonnancc or discharge of any obligation in this iJ1str'Ument or secured by this
  instrument, or should any one of the panie~ named a9 Borrower die or be declared an ir:icompet~t. or shoul~ any one of the
  parties named as Borrower be dischar~ed in bankruptcy or declared an insolvent, or make an assignment for the benefit of
  creditors, Lender, at its option, with or wlthoul notice, mny: (11) declare the entire amount unpaid under the note and any
  lndcbtedJJess to Lender hereby secure<! imrnediately due and payable, (b) for the account of Borrower Incur and pay
  reasonable expenses for repair or maintenance of and take posses5ion of, operate or rent the Ptoperty, (c) upon application by
  it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
  appointed for the Property, with. the usual powers ofr«eivers In like cases, (d) foreclose this instrnment WI provided herein or
  by law, and (e) enforce any and all other rights and remedies provided herein or by present oi: futur.e law.
       23. , Tbe proceeds of forcclos1Jre sal¢ shall be applied in the following order to the payment of: (a) costs and expenses
  incident to enforcing or complying with the provi$ions hereof, (b) any prior liens required b;r law or a competent court ro be
  so paid, (c) the debt evidenced by the note and all indcbtedn~s to l£nder secured hereby, (d) inferior liens of record required
  by law or a competent court to be so paid, (e) at Lender's option, any other indebtedness of Borrower owing to Lender, and (f)
  any balance to Borrower. At foreclosure or other sale of all or any part of the .Property, Lender and its agents may bid and
  purchase as a stranger and may pay Lender's share oflhe purchase price by crediting such amount on any debts of Borrower
  owing to Lender, in the order prescribed above.
       24. Borrower agrees that Lender will not be bound by an,Y present or future state laws, (a) providing for valuation,
  appraisal, hc;,mestcad or exemption of the Property, (b) prohibiting maintenance of an action for a deficiency judgment or
  limiting the BmOU1\t lhereof or the time witn,n which such action may be brought, (c) prescribing any other statute of
  limitations, (d) allowing any right of rcdcmpti.on or possession following any foreclosure. sale, or (e) limiting thll .conditions
  which Lender may by regulation impose, including the interest rate it may charge, &..'\ a condition of approving a transfer of the
  Property to a new Borrower. Borrower expressly waives the benefit of any such state law. Borrower hereby relfoquishes,
  waives, and conveys all rights, inchoate or consummate, of descent, dower, and cuneay.
       25. Release, Upon tennlnat:iou of this mortgage, after payment in full, UJ.e mortgagee, at Borrower's expense, shall
  execute and file or record such instruments of release, satisfaction and tennination in proper form pursuant to the
  requirements contained in KRS 382.365
       16. Riders to this Se.curity lnst.-Ument. If one or more riders are executed by Borrower and recorded together with
  this Secutlty Instrument, the <:ovenants and agreements of each rider shall be incorporated Into and shall amend and
  supplement the covcoant.s and agreements of this Security Instrument as if the ridct(s) were a part of thb Security Instrument.
  [Check. app1Jcablc box]
       D Condominium Rider           0 Planned Unit Development Rider          D Other(s) (specify]




                                                                                                              PageS of6
          Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 6 of 7 PageID #: 14

                                                                                               USDA RD                                                                PAGE        11/35
06/29/2007           01:15             5028452005




     BY SIONING 8ELOW, Borrower accopu 3Jld agree1.1 to the terms and covenants contained in pages l. through 6 of this
 Security Insutnruint and in any rider executed by Borrower and recorded with this Security lnsti:ument

                                                                                             ~~                         { «   ll.f.QRw
                                                                                                                                Burrower
                                                                                                                                         [SEAL)
                                                                                          C~i~toph]S L.
                                                                                            /.AJ..A.,            •
                                                                                                                        ~njY
                                                                                                                          J i.J ~                      {SEAL]
                                                                                            . D....
                                                                                          Er1n   v e ll ey Borr<> er
  STATE OF KE-NTU--CK=V=---- -- - -}                                    Sd:                    ACKNOWLEDGMENT
  COUNTY OF                 Oldhg

         Befot"e me,                   RaJP)ood S1 DlPSAD                                        ,   a Notary Publl~ in and t'or the County of
 _ _ _ _ __ _ _ _ __ __, personally appeared.__,C,..h..,r;.,..i...,$._.t...o<.j<pwb...e...,r_L......_• . . JK...,e....1.....1...e..,,1,._..a...c....d.____
 _E_ r:_in _ ._t_e_l_l_e"""'y_,_h_u_s _b_
         _ D                            an_d_a_n_d_ w_l._.f_e_ _ _ _ who acknowledged that                                             they                  executed the foregoing
 instrument on the 26th ·                 day of      June, 2007
                                                                                                - ----       as their                                   ftce act ~d deed.

         WITNESS my hand and official seal this                      26th            d~~~tsp,._._..,....___                   ,----200i
  {Sl!AL]                                                                                                                     b- :                 f'ffltary Public
                                                                                                                                                    My commission expires
                                                                                                                                                         7/28/10
                                                    PUPARER'S STATEMENT
  The fann of this instnimcnt was drafted by the Office of the General Counsel the United States Department of Ai!"ioulture, and
  the material in the blank spaces in the fonn was inserted by or und     1rection :         ""

       Raymond Simpson
                                       (Nome)                                                                                                 (Signature)
       101 W,ast Main Street, LaGrang~. KY 40031
                                       (Addrm)
                                                                   RECORDER·s CERTIF]CA n;

  STA TE OF KENTUCKY                                           }
                Oaa..lda...hc;;;a=
  COUNTY OF _ ___                m ----                                            ss :


  I,                                                                   , Clerk of the County Court for the County aforesaid, do certify that the
  foregoing mortgage was on th~            day of _ __ _~ - - - -- --
  lodged for record~ a t _ o'clcx:k _M., whereupon the same. with the foregoing and this certificate, ha:vc been duly
  recorded in my office.
       Given under my hand thi1, _ __ __ _ _ day of _ __ _ _ __, _ _~ --'


                                                                                           Clerico/  Count)> Cour,
       ~AKEi> IN TIE LAW OFFICE C~                                                         By _ _ __ __ __ _ __ , D.C.
        WH • •AIISON, SIIIP80N • ntEl88


       BY~
                                                                                                                                                       Page 6 of6
      Case 3:19-cv-00873-CRS Document 1-2 Filed 11/27/19 Page 7 of 7 PageID #: 15

                                             USDA RD                       PAGE     12/35
06/29/2007   01:15   5028452005




             Beginning at a point in the northeast intersection of
             Third Street and Clinton Street at an iron pin; thence
             south 83 degrees 30 minutes east 105 feet along the
             north side of Clinton Street to an iron pin; thence
             north 6 degrees 30 minutes east 210 feet to an iron pin
             on the south side of a 30 foot passageway; thence along
             the south side of passageway north 83 degrees 30
             minutes west 105 feet to an iron pin; thence along the
             east side of Third Street south 6 degrees 30 minutes
             west 210 feet to the point of beginning.  Per survey of
             Carson T. Lippold registered survey No. 685, survey
             dated 9/7/79.

             Being the same property conveyed ta Mortgagors by Deed
             dated June 26, 2007 recorded in Deed Book
             page                 in the aforesaid Clerk's office.
      Case 3:19-cv-00873-CRS Document 1-3 Filed 11/27/19 Page 1 of 2 PageID #: 16

                                                                                                            USDA RD                                                                            PAGE   22/35
06/29/2007         01:15                 5028452005




       Form RI) 3SS0-12                                             United St:ates Department of Agriculture                                                          Form Approved
       (Rev. 9-0ti)                                                          Rural Housing Sc-rvice                                                               OM .a No. 057~-0172

                                                                                                                                                             A~~ount #
                                                                SUBSIDY RE.PAYMENT AGREEMENT

       Only one :isrccmcnt should be executed by the subject borrower for the su~jcct pwpcrty. The agrecmtnt is compltllcd 111 the
       closing nf1.hc fust Agency loan to the borrower .rcgardle~~ of whether clr not they qualify for paymcnt 11ssistancc at that tllno .

       1. As required undcz 5cctlon 521 ot'tlie Housing Act of 1949 (42 U.S.C. 1490a), S\tbddy rcccivod !JI accordanc<1 with II loon
       under sectin11 502 of lhc lio\1slng Act of I949 is rcp~yablc lo the Oovcrnmont upon ih.c d1spo5it(on or nonnccupancy of the
       security pmpcqy. Deferred mortgage payment, arc iJ1c!udod a1 5uh~ldy under this a6(CCment.

       2. When ( fail to occupy or transfer lillc to my bome, roco11tu.rc ls due. lf I rofi.11~.111:c or othcJ:Wlse poy in fuU wlthout trnnsfer
       (lf1itlc and continue to ocaupy thc property, the amount of tecapruro will be ci,lculated but; pay111ont i:i( n:cupturc ca11 be
       dcfbrrod, interest rrcc, until the pn:1pc;rty Is mbscquently sold or v~catod. lf dcfcrtcd, the Govccnroent mnrtgiige can be
       ~uboroinated but will not be rcJc1m:d nor the promls~ory note sarl.'Jficd until tlic Oovernmcnt is paid in full. 1n situation,
       whore deferment ofrce11pture Is an option, rccor,rurc wm be di~cnunled 25% if11nid in fall at ti.iw; of settlement.
      3. Calculatlng Original P.qaity.
      For ~If-Help loa ns, the rru,_tlm value is the appraised v:iluc as determined .tt the fi.Jne of loan nppmvn 1/obligution, which ir;
      subject to completion por plans n11d specificmlons. If the hou~c Is not ultimatc.1y furnished ul)dc;r the Sctr-H.c:lp ptograrn, ,in
      omcndcd agrccm¢:l\t usin5 the market value dcfmitlnn for all other lpm~~ctiWIS os outlined below mu..i tic complctccl.

       For all other transaciinns, the market value is the lnwer of the:
                 Sales price, oon5truction/rchabilltation cost, or tQt~J ofthcsc co5t5, whichever is appJic;able
                  OR
                 Apprai~ed val\le as de1crm.i.ned at !he time of loan appmv~!/obligntion.

      If the applicanl own~ the buflding 5i~ free and oloar or if an exi~ting non-J\gcney debt on the site without a dwolUn~ will not
      be rcflJlMCCd wilh Agency fwid!I, thi; market value will be the low~r of the apµraJ5cd vR)Uc or the construction oord Illus the
      value of the ~i1e.

      Market value of property locMed at:
       6903 Thi~d Street
       We~tport, KX   40077                                                                     ~   lB,500.00


      Lc,s Pri.i;1r Lien~                                                                       5

                                                                                                $
                                                                                                    ------
                                                                                                                             Held by

                                                                                                                             Held
                                                                                                                                        ----------------
                                                                                                                                   by--------~-----
      Less SuhordinabQ Affcm:lable Houi;\ng Product~                                            s                            Hetti t,y _ _ _ _ _ _ _ _ _ __ __ __
                                                                                                $                            Held by _ _ _ _ _ _ _ _ _ _ __ __

      less Rural Development Sin5lc Family Hou~ing Loan11                                       $   ;I,;1,9,500      .oo
      Equals Or[glnai Equity (lfncg;,t[ve numhcrusc "O")                                        S O .oo

      Percent of Original Eiqu,lty                                 S O . OO   %
      (Determined by dtvlding original equity by lhc market value) - -- - - -


      4. If all lQl\ns arc not ~bject to rccaph;Jre or if all loans subject to ~ccapturc otc not boln11 p~id, the amount to be rec~ptured i...;
      eomputtid according lo the following fnTIJ111ia. Divide lhc balance of loam; ,,ibjccl to rccaph~'(ll that Bill being paid by !he b:llancc
      of all open Joans. Multiply the m.,1111 by 100 to rlctcmilne \he pc.rccnt of the outi;tand!11g bal:Jn<rc of open loan~ hc.i.ng pnitl.




       Ae<;ordipg_ ro the f'nprr"lnr k R«duc.1im1 A.at of J99S}        ti() prrsrm,t arc ro'L11ircd to rt11p11nd l() ,> cotleolinn nfi,1/nrmatlon w,/(),tt it t/iGfJ/ay.1 n
       11(1//d 0MB cnn/rol n11111bllt'. The vtJlid 0MB r.on,ro n11mb•r {11r tlriJ i11Jnrma1ion C()J/octi,m i.1 OJ'!S-fll7J. Tne 1/nr~ ~quired tll cnmpltt~ tit/.,
       inlim11C1tlon c()//~orirm ls ~.11/111lJIQ(/ l1> nverog11 j 111i1t}tle~ per M.11m11.<c, /11,;/11dlni:t tht1 ,;,.,,,p,r r<'lli<lll'f!')t in,1roc1/011.,, .,oarr.},ing ('X/,<li11{l dntn
       1li11rcc.•, lJOlfrr.11~c tmd nrain:aln/llJ: 1/r~ data nc~ed. and r.nmp tetlng and rMiitwir.g t/1~ C(Jl/ec/lnn n/tiiformatlM.




                                                                                                                                                                                                GOVERNMENT
                                                                                                                                                                                                  EXHIBIT
                                                                                                                                                                                                      C
      Case 3:19-cv-00873-CRS Document 1-3 Filed 11/27/19 Page 2 of 2 PageID #: 17

                                  5028452005                                         USDA RD                                          PAGE   23/35
06/29/2007      01:15




         s.               months                                         Averag:c intcrc~t rate paid
                          loan                                    l.l       2.1        3.1       4.t       5.1        6.1
                          outstanding                      1%     2%         %         4%        5%                   7%       >7%
                                                                                                           6%
                            0 - S9                         ,;iO   .50       .50        .,o       .44       .32        .22      . 11
                          60 - 119                         .SO    .so       . .S(l     .49       .42       .3 I       .21      .11
                         120 - 179                         .so    .50       .so        .48       .40       .30        .20      ,lO
                         1!10 - 239                        ..SO   .:50      .-49       .42       .3ti      .26        . ts     .09
                         24() • 299                        .50    .SO       .46        .38       .33       .24        .17      .09
                        300 • 359                          .50    .4S       .40        .34       .29       .21        .14      .09
                        3(,0   & up                        .47    .40       .36        .31       .ic;      .19        .13      .09

         6. Calculaling Ri:capturc
                      Current Market value
               LESS
                      Original limount of prior liens and subonliMte affordable hou~j ng prodl.lcl&,
                      RHS balance,
                      Roa5o;n11 ble closing ca~s,
                      Prl.c,.-:ipal reducti'1~ at note rate,
                      Original equity (see 13aragnpl! 3), and
                      Capltlll lmprovcment5 (!ICC 7 CFR pa.rt :! SSO),
               EQUALS
                   Appreciation value. (lfthis 15 a positive vll.luc, C(lntinue.)
               TIMES
                   Pelllcntagc in paragraph 4 (i.f~pplic.111:lk),
                     Pcrocn111gc in paragraph :;, and
                     R~IUltl on bnrTnw,:r's original cquiiy (Hl0%- pcrccnt~gi: in p::iragraph 3).
               EQUALS
                     Value apprwiation subject 10 rccaptuic. Recapture due ,.-:q\111ls the lesser of this figure ot
                     the amount of subsidy rcccJvcd.

        B1;1rrowcr agrees to pay recapture in BccordMcc with         thi5 agreement.

                                                                                                        Date
                                                                            I                                     OS-2S•2007
             Borrower ( '. , ._ .                                                                       Date
                        L \...~..J .,,.                                                                           OG-26-2007
        Case 3:19-cv-00873-CRS Document 1-4 Filed 11/27/19 Page 1 of 2 PageID #: 18




                                  REAMORTIZATION AGREEMENT                     APR U1ZQ~
         Account Number                                  Effective Date
                                                             Mar-ch 26, 2016       1:fA
          The United States of America, acting through the Rural Housing Service,
          United States Department of Agriculture (Lender), is the owner- and
          holder of a promissory note or assumption agreement (Note) in the
          principal sum of$     119500.00, plus interest on the unpaid principal of
            5.87500% per year, executed by CHRISTOPHER L KELLEY                and
          ERIN D KELLEY                      , (Borrower) dated      June 26, 2007
          and payable to the order of the Lender. The current outstanding balance
          includes unpaid principal, accrued unpaid interest, unpaid advances and
          fees. The total outstanding balance is$     113000.63.

          In consideration of the rearnortization of the note or assumption
          agreement and the promises contained in this agreement, the outstanding
          balance is capitalized and is now principal to be repaid at 5.87500%
          per annum at$       729.31 per month beginning      April 26, 2016 and on
          the 26th day of each succeeding month until the principal
          and interest are paid, except that the final ins.tallrnent of the
          entire debt, if not paid sooner, will be due and payable on
               June 26, 2040.

         If the outstanding loan balance prior to reamortization was reduced
         by a payment which was later determined to be uncollectible, Rural
         Development will charge the account with an amount equal to the
         uncollectible payments. This amount is due and payable on the
         effective date it is charged to the account and may accrue interest
         at the promissory note rate.

         Subject to applicable law or to a written waiver by Lender, Borrower
         shall pay to lender on the day monthly payments are due under the Note,
         until the Note is paid in full, a swn ("Funds") for : (a) yearly taxes
         and assessments which may attain priority over Lender's mortgage or deed
         of trust ( Security Instrument) as a lien on the sec°ured property · ··
         described in the Security Agreement (Property); (b) yearly leasehold
         payments or ground rents on the Property, if any; (c) yearly hazard or
         property insurance premiums; and· (d) yearly flood insurance premiums, if
         any. These items a.r e called "Escrow Items." Lender may, at any time,
         collect and hold funds in an amount no~ to exceed the maximum amount a
         lender for a federally related mortgage loan, may require for Borrower's
         escrow account under the federal Real Estate Settlement Procedures Act
         of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq •.
         (MRESPA"), unless another law or federal regulation that applies to the
         funds sets a lesser amount. If so, Lender may, at any time, collect and
         hold funds in an amount not to exceed the lesser amount. Lender may
         estimate the amount of Funds due on the basis of current data and
         reasonable estimates of expenditures of future Escrow Items or otherwise
         in accordance w~th applicable law.




                                                                                      GOVERNMENT
                                                                                        EXHIBIT
                                                                                           D
•••000001•02•   lt211000
Case 3:19-cv-00873-CRS Document 1-4 Filed 11/27/19 Page 2 of 2 PageID #: 19




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earni~gs on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more ' t;han
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note o~ assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.


                                                       Date   'ljq/t.o/fo
                                                       Date   l.J/ t.f / •LQ
                      Case 3:19-cv-00873-CRS Document 1-5 Filed 11/27/19 Page 1 of 1 PageID #: 20


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CHRISTOPHER L. KELLEY, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             OLDHAM
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $141,863.92                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/27/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 3:19-cv-00873-CRS Document 1-6 Filed 11/27/19 Page 1 of 4 PageID #: 21




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT LOUISVILLE


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Christopher L. Kelley, et al.


        TO:     (Name & Address of Defendant)

                CHRISTOPHER L. KELLEY
                6903 Third Street
                Westport, KY 40077

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 3:19-cv-00873-CRS Document 1-6 Filed 11/27/19 Page 2 of 4 PageID #: 22




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 3:19-cv-00873-CRS Document 1-6 Filed 11/27/19 Page 3 of 4 PageID #: 23




                             United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT LOUISVILLE


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Christopher L. Kelley, et al.


        TO:     (Name & Address of Defendant)

                ERIN D. KELLEY
                925 Shiloh Rd. SE
                Corydon, IN 47112

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 3:19-cv-00873-CRS Document 1-6 Filed 11/27/19 Page 4 of 4 PageID #: 24




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
